— Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered April 21, 1982, convicting him of arson in the third degree and burglary in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Independent witnesses testified that defendant was seated with another man in a van which was parked near the scene of a fire in a Chicken Delight store which occurred at approximately 4:30 a.m. on March 30, 1980. Defendant drove the van away immediately after these witnesses observed the fire erupt. Under the circumstances of this case, we believe that the testimony of these disinterested witnesses sufficiently corroborated the testimony of defendant’s accomplice, who stated defendant aided him in committing the arson (CPL 60.22, subd 1; People v Hudson, 51 NY2d 233, 240; People v Cuevas, 99 AD2d 553; *1046People v Pucci, 77 AD2d 916; People v Gaines, 87 AD2d 616). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.